               Case 3:18-cv-01587-JD Document 144 Filed 01/16/20 Page 1 of 2




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 Civil Division
   AUGUST E. FLENTJE
 3 Special Counsel
   WILLIAM C. PEACHEY
 4 Director, Office of Immigration Litigation
   District Court Section
 5 SAMUEL P. GO
   Assistant Director, Office of Immigration Litigation
 6 District Court Section
   NICOLE GRANT
 7 P. ANGEL MARTINEZ
   DAVID KIM
 8 Trial Attorneys, Office of Immigration Litigation

 9           Ben Franklin Station, P.O. Box 878
             Washington, D.C. 20044
10           Telephone: (202) 532-4094
             Email: david.kim4@usdoj.gov
11
     Attorneys for Federal Defendants
12
                                   UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
14
     PARS EQUALITY CENTER, et al.,                 )
15        Plaintiffs,                              ) CASE Nos. 18-cv-7818-JD
                                                   )           18-cv-1587-JD
16      v.                                         )
                                                   )
17   MIKE POMPEO, et al.,                          ) NOTICE OF EX PARTE, IN CAMERA FILING
                                                   )
18           Defendants.                           )
                                                   )
19           and                                   )
                                                   )
20   FARANGIS EMAMI, et al.,                       )
                                                   )
21           Plaintiffs,                           )
                                                   )
22      v.                                         )
                                                   )
23   KIRSTJEN NIELSEN, et al.,                     )
                                                   )
24           Defendants.                           )
25

26

27

28

     NOTICE OF EX PARTE, IN CAMERA FILING - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
              Case 3:18-cv-01587-JD Document 144 Filed 01/16/20 Page 2 of 2




 1          On January 14, 2020, this Court held a telephonic hearing to address the outstanding discovery

 2 disputes in these cases. At the culmination of the hearing, this Court ordered Defendants to submit, for in

 3 camera review, unredacted versions of the administrative records and supplemental records previously

 4 filed in these cases. See Emami, Dkt. No. 98-1, Certified Administrative Record; Pars Equality Center,

 5 Dkt. No. 120-1, Certified Administrative Record; see also Emami, Dkt. No. 119; Pars Equality Center,

 6 Dkt. No. 139. Defendants hereby provide notice that they have submitted those documents for the Court’s

 7 in camera review. The documents were mailed to the Court on January 16, 2020, via FedEx.

 8 DATED: January 16, 2020                               Respectfully submitted,
 9                                                       JOSEPH H. HUNT
                                                         Assistant Attorney General
10                                                       Civil Division
11                                                       AUGUST F. FLENTJE
                                                         Special Counsel
12
                                                         WILLIAM C. PEACHEY
13                                                       Director
                                                         Office of Immigration Litigation
14                                                       District Court Section
15                                                       SAMUEL P. GO
                                                         Assistant Director
16                                                       Office of Immigration Litigation
                                                         District Court Section
17
                                                         DAVID KIM
18                                                       P. ANGEL MARTINEZ
                                                         NICOLE GRANT
19                                                       Trial Attorneys
                                                         Office of Immigration Litigation
20
                                                         /s/ David Kim
21
                                                         Attorneys for Federal Defendants
22

23

24

25

26

27

28

     NOTICE OF EX PARTE, IN CAMERA FILING - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
